Case 6:19-cv-00445-PGB-LRH Document 52 Filed 04/29/20 Page 1 of 4 PageID 543



                           UNITED STATES DISTRICT COURT
                            MIDDLE DISTRICT OF FLORIDA
                                 ORLANDO DIVISION


REVIVAL CHIROPRACTIC LLC,

                     Plaintiff,

v.                                                        Case No: 6:19-cv-445-Orl-40LRH

ALLSTATE INSURANCE COMPANY
and ALLSTATE PROPERTY AND
CASUALTY INSURANCE COMPANY,

                     Defendants.
                                           /

                                           ORDER

       This cause is before the Court on Defendants’ (“Allstate”) Motion for Certification

for Interlocutory Appeal (Doc. 49). Plaintiff filed a Response in Opposition (Doc. 51). Upon

due consideration, Allstate’s motion is denied.

I.     BACKGROUND

       On January 23, 2019, Plaintiff filed a class action against Allstate in state court.

(Doc. 1-1). Allstate filed a timely notice of removal pursuant to 28 U.S.C. § 1446. (Doc. 1,

¶ 3). The case proceeded in district court, and Plaintiff and Allstate filed motions for

summary judgment. (Docs. 28, 29). On March 5, 2020, this Court granted Plaintiff’s

motion for summary judgment and denied Allstate’s motion. (Doc. 47). On April 2, 2020,

Allstate filed the instant Motion for Certification for Interlocutory Appeal. (Doc. 49).

II.    DISCUSSION

       Allstate argues that the Order granting Plaintiff’s summary judgment motion

satisfies the requirements for certification under section 1292(b) so that an immediate

appeal of the Order is warranted. (Doc. 49, p. 2). A district court may issue a certification
Case 6:19-cv-00445-PGB-LRH Document 52 Filed 04/29/20 Page 2 of 4 PageID 544



for interlocutory appeal of an order not otherwise appealable, when the court is “of the

opinion that such order involves a controlling question of law as to which there is

substantial ground for difference of opinion and that an immediate appeal from the order

may materially advance the ultimate termination of the litigation.” 28 U.S.C. § 1292(b).

       The Eleventh Circuit has recognized that § 1292(b) appeals “should be reserved .

. . for situations in which the court of appeals can rule on a pure, controlling question of

law without having to delve beyond the surface of the record in order to determine the

facts.” McFarlin v. Conseco Servs., LLC, 381 F.3d 1251, 1259 (11th Cir. 2004). The legal

issue must be “controlling of at least a substantial part of the case.” Id. at 1264. Moreover,

“[t]he legal question must be stated at a high enough level of abstraction to lift the question

out of the details of the evidence or facts of a particular case and give it general relevance

to other cases in the same area of law.” Id. at 1259. Plaintiff points out, correctly, that

interlocutory appeals under § 1292(b) serve as a “rare exception” to the general rule that

final judgment must precede appellate review. Id. at 1264; see also, Nat’l Union Fire Ins.

Co. of Pittsburgh v. Tyco Integrated Sec., LLC, No. 13-CIV-80371-BLOOM, 2015 WL

11251735, at *1 (S.D. Fla. July 8, 2015); (Doc. 51, p. 2).

       The Court agrees with Allstate that its Order granting summary judgment on a

purely legal interpretation of Florida’s Motor Vehicle No-Fault Law does not present a

disputed issue of fact or a mixed question of law and fact. Moreover, this Court’s

interpretation of Florida’s personal injury protection (“PIP”) statute, Fla. Stat. §

627.736(1)(a), raises a legal question at a high enough level of abstraction to give it

general relevance to other cases involving the interpretation of the PIP statute. The next,

and more problematic, prong of the test requires a substantial ground for difference of




                                              2
Case 6:19-cv-00445-PGB-LRH Document 52 Filed 04/29/20 Page 3 of 4 PageID 545



opinion and that an immediate appeal from the order may materially advance the ultimate

termination of the litigation.

       “To demonstrate a substantial ground for difference of opinion, the appellant must

show ‘a legal issue is (1) difficult and of first impression, (2) the district courts of the

controlling circuit are split as to the issue, or (3) the circuits are split on the issue.’” Smiley

v. Costco Wholesale Corp., No. 8:18-cv-2410-T-33JSS, 2019 WL 4345783, at *2 (M.D.

Fla. Sept. 12, 2019) (quoting Flaum v. Doctor’s Assocs., Inc., No. 12-61198-CIV, 2016

WL 86677304, at *1 (S.D. Fla. Oct. 27, 2016)). Allstate argues there is “no controlling

authority on this precise issue from either the Eleventh Circuit or the Supreme Court of

Florida, nor is there a consensus from the Florida District Courts of appeal.” (Doc. 49, p.

3). While this statement is correct, is does not advance Allstate’s position, leaving this

Court only to consider whether the legal issue is “difficult and of first impression.”

       Allstate argues that “Fla. Stat. § 627.736 is equally susceptible of an interpretation

contrary to that reached in the Order.” (Id. at p. 3). Allstate supports this position by

offering their construction of the PIP statute. (Id. at pp. 3–4). Yet the Court’s Order neither

addressed a difficult legal issue, nor an issue of first impression. The Court in granting

summary judgement applied standard principles of statutory construction and concluded

that “[u]pon review of PIP statute as a whole, the Court finds that these provisions are

clear and unambiguous, and no statutory construction is required.” (Doc. 47, p. 9). And

the Court cited a decision from Florida’s Fifth District Court of Appeal supporting this

reading of the statute. (Id.). Plaintiff argues that “[a] mere claim that a district court’s

decision was incorrect does not suffice to establish a substantial ground for a difference

of opinion.” Consub Del. LLC v. Schahin Engenharia Limitada, 476 F. Supp. 2d 305, 309–




                                                3
Case 6:19-cv-00445-PGB-LRH Document 52 Filed 04/29/20 Page 4 of 4 PageID 546



310 (S.D.N.Y. 2007), aff’d, 543 F.3d 104 (2d Cir. 2008), abrogated in part on other

grounds by Shipping Corp. of India, Ltd. v. Jaldhi Overseas Pte Ltd., 585 F.3d 58 (2d Cir.

2009). Plaintiff is correct that the legal issue interpreted by the Court does not meet the

criteria for interlocutory appeal.

III.   CONCLUSION

       For these reasons, Allstate’s Motion for Certification for Interlocutory Appeal (Doc.

49) is DENIED.

       DONE AND ORDERED in Orlando, Florida on April 29, 2020.




Copies furnished to:

Counsel of Record
Unrepresented Parties




                                             4
